As filed with the Securities and Exchange Commission on January 13, 2012 Registration Nos. 333-62270 and 811-10399 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 55[X] and/or REGISTRATION STATEMENT Under the Investment Company Act Of 1940 Amendment No. 57[X] HENDERSON GLOBAL FUNDS (Exact Name of Registrant as Specified in Charter) , SUITE 1700 CHICAGO, ILLINOIS 60611 (Address of Principal Executive Offices, including Zip Code) Registrant's Telephone Number, Including Area Code:(312) 397-1122 (Name and Address of Agent for Service) Copy to: CHRISTOPHER K. YARBROUGH , SUITE 1700 CHICAGO, ILLINOIS 60611 CATHY G. O’KELLY VEDDER PRICE P.C. CHICAGO, ILLINOIS 60601 It is proposed that this filing will become effective:(check appropriate box) immediately upon filing pursuant to paragraph (b); or x on February 10, 2012 pursuant to paragraph (b); or 60 days after filing pursuant to paragraph (a)(1); or on pursuant to paragraph (a)(1); or 75 days after filing pursuant to paragraph (a)(2); or on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: X This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.55 to the Registration Statement on FormN-1A for Henderson Global Funds (the “Trust”) is being filed pursuant to paragraph (b)(1)(iii)of Rule485 under the Securities Act of 1933 (the “1933 Act”) solely for the purpose of delaying the effectiveness of Post-Effective Amendment No.51 (“PEA No.51”), which was filed with the Commission via EDGAR Accession No.0000891804-11-004446on October 3,2011, pursuant to paragraph (a)(2)of Rule485 under the 1933 Act. Since no other changes are intended to be made to PEA No.51 by means of this filing, Parts A, B and C of PEA No.51 are incorporated herein by reference. PARTA – PROSPECTUS The Prospectus for the Henderson All Asset Fund, a series of the Trust, is incorporated herein by reference to PartA of PEA No.51. PARTB – STATEMENT OF ADDITIONAL INFORMATION The Statement of Additional Information the Fund is incorporated herein by reference to PartB of PEA No.51. PARTC – OTHER INFORMATION PartC of this Post-Effective Amendment is incorporated by reference to PartC of PEA No.51. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 55 to the Registration Statement meets all the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act of 1933, as amended, and the Registrant has duly caused this Post-Effective Amendment No. 55 and Amendment No. 57 under the Investment Company Act of 1940, as amended to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the in City of Chicago, and State of Illinois, on the 13th day of January, 2012. HENDERSON GLOBAL FUNDS By:/s/ James G. O’Brien President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated: SignaturesTitleDate By:/s/ Roland C. Baker*TrusteeJanuary 13, 2012 Roland C. Baker By:/s/ Faris F. Chesley*TrusteeJanuary 13, 2012 Faris F. Chesley By:/s/ C. Gary Gerst*Trustee January 13, 2012 C. Gary Gerst By:/s/ James W. Atkinson*TrusteeJanuary 13, 2012 James W. Atkinson By:/s/ Richard W. Durkes*Trustee January 13, 2012 Richard W. Durkes By:/s/ James G. O’BrienTrustee and PresidentJanuary 13, 2012 James G. O’Brien(principal executive officer) By: /s/ Charles Thompson IITrustee and Vice PresidentJanuary 13, 2012 Charles Thompson II By:/s/ Troy Statczar Treasurer January 13, 2012 Troy Statczar(principal financial officer/ principal accounting officer) *By:/s/ James G. O’Brien James G. O’Brien * Pursuant to powers of attorney filed with Post-Effective Amendment No. 40 to the Registrant’s Registration Statement filed on Form N-1A with the Commission on October 1, 2010 and powers of attorney filed with Post-Effective Amendment No. 46 to the Registrant’s Registration Statement filed on Form N-1A with the Commission on April 1, 2011.
